DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/397,069, filed on 08/09/2021.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over MIYASHITA U.S. Patent Application No. 2012/0284395 (hereinafter MIYASHITA), in view of MIYABE U.S. Patent Application No. 2019/0278530 (hereinafter MIYABE), and further in view of KADOTA U.S. Patent Application No. 2019/0196765 (hereinafter KADOTA).
Regarding claim 1, MIYASHITA discloses a server (A device server 200, Figure 1) comprising: 
	a first interface performing communication based on a predetermined protocol with a client (Client PC 100 and the device server 200 are connected to each other via a network 500. The network 500 may be formed by a wired communication line or a wireless communication; paragraphs 35, 67, Figure 1); 
	a second interface performing communication based on a USB (Universal Serial Bus) standard with a printing device (Device 300 (Printer/MFP) is connected locally to the device server 200 by a connection cable 400 compliant with a USB interface; paragraphs 36, 59, Figure 1); 
	a controller (CPU/Communication Control Section, Figure 1) controlling the first interface and the second interface (The device server 200 is capable of communicating with the client PC 100 via the network 500 and performing data transmission/reception to and from a device 300 locally connected to the USB interface by an associated connection cable 400; paragraph 52, Figure 1). 
	However, MIYASHITA does not explicitly disclose a server comprising: a printing device having at least one paper feeder; and a storage, wherein the controller performs control to acquire medium information of a medium stored in the paper feeder of the printing device, via the second interface, and store the acquired medium information in the storage
	In the same field of endeavor, MIYABE teaches a server comprising: a printing device (Image forming apparatus 102, Figures 1-2) having at least one paper feeder (A tray 1 and a manual sheet feeding tray A5; paragraph 116, Figure 8C); and
	a storage (A storage area accessible by a printer driver and a store device application, Figures 5-6), wherein the controller (CPU 306, Figure 3) performs control to acquire medium information of a medium stored in the paper feeder of the printing device, via the second interface, and store the acquired medium information in the storage (Information processing apparatus 101 (considered as a server) acquires device information including the configuration of the image forming apparatus 102 and options via the USB cable 103 and displays a print setting screen reflecting the information acquired from the image forming apparatus 102 on a display device of the information processing apparatus 101; paragraph 30, Figures 5-8C).  Such an arrangement provides a technique for implementing a plurality of functions obtaining device information while printing with an image forming apparatus connected via a universal serial bus (USB) (paragraph 0004 of MIYABE).
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the system of MIYASHITA as taught by MIYABE, since doing so would have predictably and advantageously provided a technique for implementing a plurality of functions obtaining device information while printing with an image forming apparatus connected via a universal serial bus (USB).
	The combination of MIYASHITA and MIYABE does not explicitly disclose when receiving an acquisition request for the medium information from the client via the first interface, the controller performs control to read out the medium information from the storage and transmit the read-out medium information to the client via the first interface.
	However, in the same field of endeavor, KADOTA teaches when receiving an acquisition request for the medium information from the client via the first interface (Network interface 60 as a communication interface, Figure 1), the controller (CPU 52, Figure 1) performs control to read out the medium information from the storage and transmit the read-out medium information to the client via the first interface (Server PC 50 issues a command to display a print settings screen for the printer 80. The image used to display the settings screen 100 is created based on information stored in the PPD 76 of the PC 50. Therefore, when the settings screen 100 is displayed on the PC 50, the corresponding CUPS server 70 acquires information from the corresponding PPD 76 and displays the settings screen 100 on the corresponding LCD 56; paragraph 40, Figure 2).  Such an arrangement advantageously allows a user to select a print job that can be printed.
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the teachings of KADOTA, since doing so would have predictably and advantageously allowed a user to select a print job that could be printed.

Regarding claim 2, MIYASHITA discloses the server according to claim 1. 
However, MIYASHITA does not explicitly disclose wherein the controller performs control to transmit printing device information about the printing device that is USB-coupled, to the client via the first interface, when receiving a search request for the printing device from the client.
In the same field of endeavor, MIYABE teaches wherein the controller (CPU 306, Figure 3) performs control to transmit printing device information about the printing device that is USB-coupled, to the client via the first interface, when receiving a search request for the printing device from the client (MIYABE, paragraphs 115-116, 129, Figures 7-9).


Regarding claim 3, MIYASHITA discloses the server according to claim 1.
However, MIYASHITA does not explicitly disclose wherein the printing device includes a plurality of the paper feeders, and the controller performs control to acquire the medium information about the medium stored in each paper feeder of the plurality of the paper feeders.
In the same field of endeavor, MIYABE teaches wherein the printing device includes a plurality of the paper feeders, and the controller performs control to acquire the medium information about the medium stored in each paper feeder of the plurality of the paper feeders (As information on the tray, the image forming apparatus 102 includes a tray 1 and a manual sheet feeding tray, the paper size of the tray 1 is A4, and the paper size of the manual sheet feeding tray A5; paragraphs 115-116, Figure 8 of MIYABE).
Regarding claim 8, MIYASHITA discloses the server according to claim 1.
However, MIYASHITA does not explicitly disclose wherein the controller, when acquiring the medium information via the second interface, manages version information of the medium information, based on a comparison between the acquired medium information and the medium information of the past stored in the storage.
In the same field of endeavor, MIYABE teaches wherein the controller, when acquiring the medium information via the second interface, manages version information of the medium information, based on a comparison between the acquired medium information and the medium information of the past stored in the storage (In response to the request command, the information of “Option” of the device information 801 is acquired, and in response to the request command, the device information 801 “Input-Tray” is acquired; paragraph 115, Figure 8A).

Regarding claim 9, MIYASHITA discloses the server according to claim 8.
However, MIYASHITA does not explicitly disclose wherein the controller transmits the version information to the client via the first interface, and transmits the medium information when receiving an acquisition request for the medium information from the client, based on the version information.
In the same field of endeavor, MIYABE teaches wherein the controller transmits the version information to the client via the first interface, and transmits the medium information when receiving an acquisition request for the medium information from the client, based on the version information (A duplex unit, an HDD, and a memory of 256 MB are indicated as the options mounted on the image forming apparatus 102. Further, as information on the tray, the image forming apparatus 102 includes a tray 1 and a manual sheet feeding tray, the paper size of the tray 1 is A4, and the paper size of the manual sheet feeding tray A5; paragraph 116, Figure 8C).

Regarding claim 10, MIYASHITA discloses a printing system (A device control system, Figure 1) comprising: 
a server (A device server 200, Figure 1), 
the server including: 
a first interface performing communication based on a predetermined protocol with a client (Client PC 100 and the device server 200 are connected to each other via a network 500. The network 500 may be formed by a wired communication line or a wireless communication; paragraphs 35, 67, Figure 1); 
a second interface performing communication based on a USB (Universal Serial Bus) standard with the printing device (Device 300 (Printer/MFP) is connected locally to the device server 200 by a connection cable 400 compliant with a USB interface; paragraphs 36, 59, Figure 1); 
a controller (CPU/Communication Control Section, Figure 1) controlling the first interface and the second interface (Device server 200 is capable of communicating with the client PC 100 via the network 500 and performing data transmission/reception to and from a device 300 locally connected to the USB interface by an associated connection cable 400; paragraph 52, Figure 1).
However, MIYASHITA does not explicitly disclose a printing device having at least one paper feeder; and a storage, wherein the controller performs control to acquire medium information of a medium stored in the paper feeder of the printing device, via the second interface, and store the acquired medium information in the storage, and 
In the same field of endeavor, MIYABE teaches a printing device (Image forming apparatus 102, Figures 1-2) having at least one paper feeder (A tray 1 and a manual sheet feeding tray A5; paragraph 116, Figure 8C); and
a storage (A storage area accessible by a printer driver and a store device application, Figures 5-6), wherein the controller (CPU 306, Figure 3) performs control to acquire medium information of a medium stored in the paper feeder of the printing device, via the second interface, and store the acquired medium information in the storage (Information processing apparatus 101 (considered as a server) acquires device information including the configuration of the image forming apparatus 102 and options via the USB cable 103 and displays a print setting screen reflecting the information acquired from the image forming apparatus 102 on a display device of the information processing apparatus 101; paragraph 30, Figures 5-8).  Such an arrangement provides a technique for implementing a plurality of functions obtaining device information while printing with an image forming apparatus connected via a universal serial bus (USB) (paragraph 0004 of MIYABE).
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the system of MIYASHITA as taught by MIYABE, since doing so would have predictably and advantageously provided a technique for implementing a plurality of functions obtaining device information while printing with an image forming apparatus connected via a universal serial bus (USB).
 The combination of MIYASHITA and MIYABE does not explicitly disclose when receiving an acquisition request for the medium information from the client via the first interface, the controller performs control to read out the medium information from the storage and transmit the read-out medium information to the client via the first interface.
	However, in the same field of endeavor, KADOTA teaches when receiving an acquisition request for the medium information from the client via the first interface (Network interface 60 as a communication interface, Figure 1), the controller performs control to read out the medium information from the storage and transmit the read-out medium information to the client via the first interface (Server PC 50 issues a command to display a print settings screen for the printer 80. The image used to display the settings screen 100 is created based on information stored in the PPD 76 of the PC 50. Therefore, when the settings screen 100 is displayed on the PC 50, the corresponding CUPS server 70 acquires information from the corresponding PPD 76 and displays the settings screen 100 on the corresponding LCD 56; paragraph 40, Figure 2).  Such an arrangement advantageously allows a user to select a print job that can be printed.
	Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the teachings of KADOTA, since doing so would have predictably and advantageously allowed a user to select a print job that could be printed.



Allowable Subject Matter
6.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ruiz (US 10,082,994) discloses documents are routinely created and edited on digital devices, such as desktop computers. When a hard copy output is desired, an electronic document may be sent to a printer connected to the computer via any suitable wireless or wired protocol. Wherein, printer connection via a universal serial bus (USB) port, FIREWIRE, APPLE LIGHTNING, BLUETOOTH or optical. 
Choi et al. (US 8,982,365) discloses communication interface connects the image forming apparatus with a host device, and may access the host device through a universal serial bus (USB) port or a wireless port as well as through a local area network (LAN) or an internet. The host device may be representatively a printing control terminal device such as a personal computer (PC), notebook computer, tablet PC, smart phone, and portable multimedia player (PMP).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675